DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 9/8/2020.  
Claim 1  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 9/8/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/896,910, filed 9/6/2019) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]-[0009]) that trans-nasal and topical applications of agents can be effective treatments but there is a need to better determine the proper treatments. So a need exists to organize these human interactions by determining proper headache treatments using the steps of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc.  Applicant’s method is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 is/are directed to the abstract idea of “determining proper headache treatments,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0007]-[0009]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1 recite an abstract idea.
Claim(s) 1 is/are directed to the abstract idea of “determining proper headache treatments,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0007]-[0009]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc., that is “determining proper headache treatments,” etc. The limitation of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1 recite an abstract idea. 
The claim(s) recite(s) in part, method for performing the steps of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc., that is “determining proper headache treatments,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional elements (i.e. therapeutic medical unit, preformed unit (Applicant’s Specification [0061], [0065]), etc.) to perform steps of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc. do not add a meaningful limitation to the abstract idea because they amount to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. therapeutic medical unit, preformed unit, etc.) are well-understood, routine, conventional elements.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic components that serve to merely link the abstract idea to a particular technological environment (i.e. therapeutic medical unit, preformed unit, etc.). At paragraph(s) [0061], [0065], Applicant’s specification describes conventional hardware for implementing the above described functions including “therapeutic medical unit, preformed unit,” etc. to perform the functions of “limiting inclusion of patients to patients not manifesting exclusion criteria,” etc. The recited “therapeutic medical unit, preformed unit,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves any technology. Their collective functions merely provide conventional implementation. Therefore, claims 1 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Austin (US 2003/0199792) discloses non-surgical methods of manipulating, facilitating and/or treating soft tissues and joints.
Borodic et al. (US 2004/0247606) disclose treatment of sinusitis related chronic facial pain and headache with botulinum toxin injections.
Aung-Din (US 2021/0259957) discloses topical regional neuro-affective therapy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626